     Case 2:20-cv-00507-ECM-SRW Document 5 Filed 10/08/20 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ANTHONY JAMES DRAUGHON,                        )
#187266,                                       )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       ) CIVIL ACT. NO. 2:20-cv-507-ECM
                                               )             (WO)
BILL FRANKLIN, et al.,                         )
                                               )
      Defendants.                              )

                       MEMORANDUM OPINION and ORDER

       On September 16, 2020, the Magistrate Judge entered a Recommendation (doc.

4) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to comply with

the orders of this Court.

      A separate Final Judgment will be entered.

      Done this 8th day of October, 2020.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
